Citation Nr: 1641978	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for rhinitis prior to February 8, 2016, and in excess of 10 percent on or after February 8, 2016.

2.  Entitlement to an initial compensable rating for left leg peripheral neuropathy prior to February 8, 2016, and in excess of 20 percent on or after February 8, 2016.

3.  Entitlement to an initial compensable rating for right iliotibial band syndrome prior to February 8, 2016, and in excess of 10 percent on or after February 8, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from August 1986 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In addition to the issues listed above, the Veteran appealed the July 2009 rating decision's initial assigned disability rating for his left wrist ganglion cyst, as well as the rating decision's denial of entitlement to service connection for esophageal reflux, atypical chest pain, a left shoulder injury, headaches, sleep apnea, and hyperlipidemia.  The RO furnished a statement of the case that addressed each of the appealed issues in June 2010.  However, in the Veteran's subsequent July 2010 VA Form 9, he noted that he was only appealing his initial assigned disability ratings for rhinitis, left leg peripheral neuropathy, and right iliotibial band syndrome.  Thus, only the issues listed on the title page are currently before the Board.

The Board notes that the July 2009 rating decision granted entitlement to service connection for rhinitis, left leg peripheral neuropathy, and right iliotibial band syndrome.  The RO assigned a noncompensable evaluation for each disability effective from February 1, 2009.  During the pendency of the appeal, a February 2016 rating decision increased the disability rating for rhinitis to 10 percent, left leg peripheral neuropathy to 20 percent, and right iliotibial band syndrome to 10 percent.  Each of these disability ratings was effective from February 8, 2016.  However, as the assigned evaluations are less than the maximum available ratings, the Veteran's increased rating claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1998).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to an initial compensable rating for right iliotibial band syndrome prior to February 8, 2016, and in excess of 10 percent on or after February 8, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Prior to February 8, 2016, the Veteran's rhinitis did not result in polyps, a greater than 50 percent obstruction of both sides of the nasal passage, or a complete obstruction of one side.

2.  On or after February 8, 2016, the Veteran's rhinitis resulted in a greater than 50 percent obstruction of the nasal passage on both sides, but not polyps.

3.  Prior to February 8, 2016, the Veteran's left leg peripheral neuropathy was not manifested by mild incomplete paralysis of the sciatic nerve.

4.  On or after February 8, 2016, the Veteran's left leg peripheral neuropathy was manifested by moderate incomplete paralysis of the sciatic nerve, but not moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to February 8, 2016, the criteria for an initial compensable evaluation for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2015). 

2.  On or after February 8, 2016, the criteria for an initial rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2015). 

3.  Prior to February 8, 2016, the criteria for an initial compensable evaluation for left leg peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.124a, Diagnostic Code 8520 (2015). 

4.  On or after February 8, 2016, the criteria for an initial disability rating in excess of 20 percent for left leg peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.124a, Diagnostic Code 8520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for his rhinitis and left leg peripheral neuropathy.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Board notes that the record reflects that VA sent the Veteran's records to the Social Security Administration (SSA), indicating that the Veteran applied for SSA benefits.  However, the Veteran has not reported, and the record does not otherwise suggest, that he receives or applied for SSA benefits related to his service-connected rhinitis or left leg peripheral neuropathy.  As such, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran also received VA examinations in connection with his claim in December 2008 and February 2016.  The Board finds that these VA examinations are adequate for rating purposes as they collectively address the rating criteria and evidence of record that are relevant for rating the Veteran's rhinitis and left leg peripheral neuropathy.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Rhinitis

The Veteran's assigned disability ratings for rhinitis are under Diagnostic Code 6522.  38 C.F.R. § 4.97 (2015).  Diagnostic Code 6522 provides a 10 percent rating for allergic rhinitis without polyps, but with the presence of a greater than 50 percent obstruction on both sides or a complete obstruction on one side.  A 30 percent rating is assigned when polyps are present.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

A VA examination related to the Veteran's rhinitis was conducted in December 2008.  The Veteran informed the examiner that his nose was stuffy and his symptoms were constant.  The Veteran sometimes used Singulair and Flonase to treat his symptoms.  Although the Veteran did not experience any side effects, the effectiveness of these medications was unclear.  He did not suffer from any headaches associated with the rhinitis.  In addition, the Veteran did not have symptoms of thick and foul smelling discharge from the nose, interference with breathing through the nose, pain, crusting, or hoarseness.  According to the examiner, the Veteran was not incapacitated by the rhinitis.

After an examination of the Veteran's nose, the examiner determined that there was no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, or nasal polyps.  In addition, the Veteran did not have a scar or disfigurement of the nose.  The examiner stated that no rhinitis or sinusitis was found in the examination of the nose.  The examiner determined that there was no pathology to provide the Veteran with a diagnosis.

In an October 2009 statement, the Veteran's wife reported that he had a distorted sense of smell as a result of his chronic allergies.  She observed that he was always congested.  The Veteran reported his rhinitis symptoms included a runny a nose and sneezing.  See October 2009 Statement in Support of Claim.  He now used Singulair, Flonase, and a Sinus Rinse Kit on daily basis to manage his rhinitis symptoms.  However, he found the medications to be ineffective.  His rhinitis episodes reportedly occurred 6 to 7 times a year.  The Veteran also stated one of his nasal passages was always obstructed.  In his July 2010 VA Form 9, the Veteran stated that he experienced continuous headaches that were related to his rhinitis.

In July 2010, a CT scan of the Veteran's sinuses was conducted at Dewitt Army Community Hospital.  The impression stated that there was an interval increase in the size of a large mucocele versus polyp within the right maxillary sinus.  There was also new acute sinusitis in the left maxillary sinus.  In addition, small mucoceles versus polyps were present in the left maxillary sinus demonstrating no significant change.  Clinical correlation was advised. 

In November 2010, a Dewitt Army Community Hospital record reported that for many years, the Veteran had suffered from bilateral nasal congestion and dyspnea, with symptoms that were greater on the left side.  He had allergic rhinitis and sneezing with watery eyes and clear rhinorrhea in the spring and fall.  However, his nasal congestion persisted year round.  The Veteran's treatment included Flonase, Singulair, antihistamines, and nasal irrigations.  He did not receive much benefit in terms of nasal breathing.  He did not have headaches or maxillary pain.  There was also no facial or sinus pressure. 

An examination of the right side of the Veteran's nose showed a nasal septum spur.  Both sides had no turbinate abnormalities, a normal nasal middle meatus, and no mucopus or polyps.  The nasal septum was still deviated to the left, and the nasal turbinate was hypertrophied.  The nasal mucosa was normal, moist, pink, and not granulomatous.  There was no bleeding, crusts, or sores.  The Veteran was assessed to have left nasal septum deviation and a right mid-septal spur.  No chronic sinusitis was present, but there was a right mucous retention cyst.  In this regard, the Veteran was scheduled to have an endoscopic septoplasty with turbinate outfracture.  The assessment also noted the Veteran's hypertrophied nasal turbinate, and stated that a bilateral inferior turbinate outfracture was planned.  Regarding the Veteran's allergic rhinitis, the record noted that the Veteran would continue treating the disability with Flonase, Singulair, and irrigations.  Another record from this date stated that the Veteran had recurrent sinusitis and bilateral mucoceles in the maxillary sinus.

In February 2011, a record from the Walter Reed National Military Medical Center reported that the Veteran's acquired deviated nasal septum was status post endoscopic septoplasty without complication.  An examination of the nose revealed that the Veteran's nasal septum was not deviated.  Regarding the Veteran's allergic rhinitis, he had congestion, sneezing, and clear rhinorrhea that was likely secondary to allergies.  He was still taking Flonase and Singulair.  While there was no nasal discharge or mucoid nasal discharge, the nasal mucosa was congested bilaterally.  The congestion was worse on the right with clear rhinorrhea.  There were no turbinate bone abnormalities on either the right or left side of the nose.  In addition, the nasal turbinate was not hypertrophied or granulomatous.  The record also stated that there was no history of nasal trauma.

In November 2015, a VA treatment record stated that dusty outside conditions had reportedly aggravated the Veteran's allergies.  He complained of sneezing and a headache.  The Veteran requested allergy medication and Tylenol.

On February 8, 2016, the Veteran was provided with a VA examination to evaluate his rhinitis.  The Veteran informed the examiner that he was unable to breathe normally as a result of his disability due to one side of his nose always being blocked.  In an apparent reference to the Veteran's 2011 septoplasty surgery, the Veteran reported that his condition seemed worse after the surgery.

The Veteran still treated his rhinitis with the continuous use of Singulair and Flonase.  The examiner noted that the Veteran did not have chronic sinusitis or a disorder of the larynx or pharynx.  There was also no deviated nasal septum due to trauma.  The examiner additionally determined that the Veteran had a greater than 50 percent obstruction of the nasal passage on both sides due to his rhinitis.  However, complete obstruction was not present.  In addition, the Veteran also had permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The examiner further stated that the Veteran did not suffer from granulomatouus rhinitis, rhinoscleroma, Wegner's granulomatosis, lethal midline granuloma, or any other granulomatous infection.  Finally, no relevant scars were present.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable evaluation prior to February 8, 2016.  The Board acknowledges that the evidence from this period includes reports of the Veteran's congestion, a deviated septum, and a hypertrophied nasal turbinate.  However, there is no evidence that the Veteran had an obstruction on both sides that was greater than 50 percent.  The record also fails to reflect that the Veteran had complete obstruction on one side.  Furthermore, no polyps were present during this period.  
While the July 2010 CT scan report indicated that polyps could be present in the right and left maxillary sinus, the report also stated that a clinical correlation was advised.  When the Veteran was subsequently examined in November 2010, the record clearly stated that no polyps were present on either side of the Veteran's nose.  Based on this evidence, the award of a compensable rating under Diagnostic Code 6522 is not appropriate prior to February 8, 2016.
The Board also finds that the Veteran is not entitled to a disability rating greater than 10 percent for the period on or after February 8, 2016.  The February 2016 VA examiner determined that no polyps were present.  There is no other evidence from this period to suggest otherwise.  Without the presence of polyps, a higher disability rating of 20 percent under Diagnostic Code 6522 is not warranted.

The Board has also considered the applicability of other Diagnostic Codes to the Veteran's claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's medical records do not show evidence of chronic sinusitis, granulomatous rhinitis, bacterial rhinitis, or a disorder of the larynx or pharynx.  In addition, although the Veteran had a left deviated septum during the first appeal period, there is no indication that it was due to trauma.  See Diagnostic Code 6502, 38 C.F.R. § 4.97.  A February 2011 treatment record from the Walter Reed National Military Medical Center stated that there was no history of nasal trauma.  Moreover, the Veteran is service-connected for rhinitis.  As this disability is specifically listed in the Rating Schedule, rating by analogy is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

In addition, there is no indication from the February 2016 VA examination report or the other evidence of record that the Veteran had an obvious or disfiguring scar related to his rhinitis.  The evidence also fails to support a finding that the Veteran has a loss of part of one ala or that both nasal passages are exposed.  Therefore, a separate evaluation under Diagnostic Code 6504 or 7800 is not warranted.  See 38 C.F.R. §§ 4.97, 4.118 (2015).

In making these determinations, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Left Leg Peripheral Neuropathy

The Veteran's left peripheral neuropathy is currently related under 38 C.F.R. § 4.124a, Diagnostic Code 8520.
Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is contemplated for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

During the December 2008 VA examination, the Veteran reported experiencing tingling in the left anterior thigh.  He experienced this symptom intermittently or twice a week.  The tingling typically lasted for five minutes.  The examiner indicated that the Veteran's retained a normal ability to perform daily functions during one of these events.  Despite the Veteran's reported tingling, the examiner stated that there was no abnormal sensation, pain, anesthesia, weakness of the affected parts, or paralysis of the affected parts.

The examiner additionally stated that the Veteran had a normal gait and did require an assistive device for ambulation.  Both the motor and sensory functioning of the left lower extremity were within normal limits.  The left lower extremity reflexes were also normal (2+).  The examiner stated that peripheral nerve involvement was not evident during the examination.  As such, there was no pathology to render a diagnosis.

In an October 2009 statement, the Veteran asserted that his left leg peripheral neuropathy resulted in symptoms of pain, loss of sensation, muscle weakness, tingling, and burning.  The Veteran also reported in his July 2010 VA Form 9 that his numbness prevented him from standing for long periods.

A July 2010 treatment record from the Dewitt Army Community Hospital stated that in terms of the Veteran's neurological symptoms, there was no gait abnormality or numbness in the legs.  A straight leg test was negative.  There was additionally no weakness of the left knee or ankle.  A subsequent February 2011 record from the Walter Reed National Military Medical Center stated that no neurological symptoms were present.  Similar findings were documented in February 2012, when a Walter Reed National Military Medical Center record reported that the Veteran had no neurological symptoms or numbness of the legs.  

In October 2015, a VA treatment record noted that an assessment of the Veteran's neurologic functioning reflected that he had normal sensation.  In addition, his reflexes and muscle strength were normal. There was also no muscle atrophy.  A VA mental health nursing note from this month also stated that there was no impairment in the Veteran's sensory perception.  In addition, the Veteran denied feeling any itching, pins and needles sensations, burning, or numbness.  Later in October 2015, a VA treatment record reported that the Veteran had normal reflexes and normal sensations bilaterally.  The Veteran's gait was also normal.  At this time, the Veteran denied having weakness, numbness, or tingling in the extremities.  He also did not report a change in his gait. 

On February 8, 2016, a VA examination was conducted to evaluate the Veteran's left leg peripheral neuropathy.  In the left lower extremity, the Veteran had severe symptoms of constant pain, paresthesias and/or dysthesias, and numbness.  Muscle strength testing was normal and no muscle atrophy was present.  In addition, the Veteran's reflexes were all found to be normal upon examination.  The sensory examination reflected that the Veteran had decreased sensation in the left upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The examiner determined that there was moderate incomplete paralysis of the Veteran's sciatic nerve for the left lower extremity.  

No trophic changes were found during the examination.  There were also no scars related to the left leg peripheral neuropathy.  The examiner also stated that the Veteran's gait was normal.  In terms of assistive devices, the Veteran used a cane on an occasional basis.  However, the examiner indicated that the use of the cane was related to the Veteran's right knee pain rather than his left leg periphery neuropathy.  The examiner opined that the left leg peripheral neuropathy did not create a functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner also noted that the Veteran's left leg peripheral neuropathy impacted his ability to work as it caused difficulty in standing for prolonged periods.

After considering the evidence of record, the Board finds that the Veteran's left leg peripheral neuropathy is best represented by a noncompensable rating under Diagnostic Code 8520 prior to February 8, 2016.  The evidence from this period does not demonstrate that the Veteran experienced the mild incomplete paralysis of the sciatic nerve that is required for a 10 percent rating.  The December 2008 VA examiner determined that there was no paralysis, abnormal sensation, pain, anesthesia, or weakness of the affected parts.  In addition, the subsequent objective assessments from this period do not contradict the December 2008 VA examination findings.  Thus, the record is negative for evidence of left leg peripheral neuropathy symptoms more closely resembling mild incomplete paralysis.  

In reaching this conclusion, the Board acknowledges that the Veteran reported symptoms of tingling, numbness, weakness, and pain during this period.  However, he also denied having symptoms such as numbness, weakness, or tingling in subsequent treatment records.  Furthermore, while the Veteran is competent to discuss his observable symptoms, he does not have the requisite knowledge, training, or experience to associate these symptoms with his left lower extremity radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The etiology of the Veteran's reported symptoms is a complex medical question involving internal processes that are not capable of observation.  Thus, the Board gives more probative weight to the objective findings obtained through specialized testing and physical examination.
The Board additionally finds that the Veteran is not entitled to a rating in excess of 20 percent on or after February 8, 2016.  Although the symptoms attributable to his left leg peripheral neuropathy were described as severe during the February 2016 VA examination, the Veteran had normal reflexes and muscle strength.  While the Veteran's sensory findings for the left lower extremities were decreased, they were not absent.  In addition, the February 2016 VA examiner determined that the Veteran had no more than moderate incomplete paralysis of the left sciatic nerve.  
To the extent that the Veteran has indicated that that his left leg peripheral neuropathy is more severe than reflected by a 20 percent rating, the Board finds that the examination findings of trained healthcare professionals are of greater probative weight than his more general lay assertions.  In light of this evidence, the Board finds that the Veteran's symptoms during this period do not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve to justify the next higher rating of 20 percent under Diagnostic Code 8520. 

Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial compensable rating for rhinitis prior to February 8, 2016 is denied.

Entitlement to an initial rating in excess of 10 percent for rhinitis on or after February 8, 2016 is denied.

Entitlement to an initial compensable rating for left leg peripheral neuropathy prior to February 8, 2016 is denied.

Entitlement to an initial rating in excess of 20 percent for left leg peripheral neuropathy on or after February 8, 2016 is denied.
REMAND

The Veteran was provided with a VA examination related to his increased rating claim for right iliotibial band syndrome in February 2016.  The examination report reflects that initial range of motion testing and repetitive use testing were conducted.  However, 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  As the February 2016 VA examiner did not evaluate whether pain was present during these identified range of motion tests, the examination is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is necessary to obtain a VA examination that provides sufficient information to evaluate the Veteran's right iliotibial syndrome under the relevant rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right iliotibial band syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Martinsburg VA Medical Center and/or the Washington DC VA Medical Center dated since February 2016.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right iliotibial band syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should additionally address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The examiner is also asked to evaluate any scars associated with the Veteran's right iliotibial band syndrome disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


